33 F.3d 52w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul J. TILLMAN, Plaintiff-Appellant,v.RESOLUTION TRUST CORPORATION, as Conservator for StandardFederal Savings Association, Defendant-Appellee,andSTANDARD FEDERAL SAVINGS BANK, F.S.B.;  Stephen R. Best,Trustee, Defendants.
No. 93-2536.
United States Court of Appeals, Fourth Circuit.
Argued May 11, 1994.Decided Aug. 24, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION